66 F.3d 307
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Keith A. WERNER, Plaintiff, Appellant,v.George VOSE, et al., Defendants, Appellees.
No. 94-2206.
United States Court of Appeals, First Circuit.
Sept. 20, 1995.

Keith A. Werner on brief pro se.
Michael B. Grant, Senior Legal Counsel, Rhode Island Department of Corrections, on brief for appellees.
Before BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from a district court decision denying his motion for preliminary injunctive relief.  Especially in light of our recent decision in Collazo-Leon v. United States Bureau of Prisons, 51 F.3d 315 (1st Cir.1995), we agree with the district court that no likelihood of success on the merits has been established.


2
Affirmed.